 



Exhibit 10.29
SouthStar Energy Services LLC
Certified Resolutions
RESOLVED, that Exhibit D of the LLC Agreement be amended to include a 70%
Allocable Share for Georgia Natural Gas Company and a 30% Allocable Share for
Piedmont Energy Company for income derived from the Ohio market, based on a
proper allocation of the Company’s cost of conducting business in the Ohio
market versus its other current markets.
*****************
I, Michael A. Braswell, President of SouthStar Energy Services LLC, do hereby
certify that the foregoing is a full, true and complete extract from the Written
Consent of the Executive Committee of SouthStar Energy Services LLC dated as of
August 28, 2006.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Corporate
Seal of SouthStar Energy Services LLC, this the 20th day of November, 2006.

         
 
  By:   /s/ Michael A. Braswell
 
       
 
      Michael A. Braswell — President

